Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 8, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  159309                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  BRUCE RUBEN, M.D., P.C.,                                                                             Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159309
                                                                    COA: 343163
                                                                    Oakland CC: 2016-153327-CZ
  ALLSTATE INSURANCE COMPANY,
            Defendant-Appellee.

  _________________________________________/

         By order of July 2, 2019, the application for leave to appeal the February 21, 2019
  judgment of the Court of Appeals was held in abeyance pending the decision in WA
  Foote Mem Hosp v Mich Assigned Claims Plan (Docket No. 156622). On order of the
  Court, the case having been decided on October 25, 2019, 504 Mich 985 (2019), the
  application is again considered. It appearing to this Court that the cases of Pearce v
  Eaton Co Rd Comm (Docket No. 158069) and Brugger v Midland Co Bd of Rd Comm’rs
  (Docket No. 158304) are pending on appeal before this Court and that the decisions in
  those cases may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decisions in those
  cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 8, 2020
           t0505
                                                                               Clerk